Citation Nr: 0434021	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  94- 34 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the left knee status post arthroscopy for lateral 
meniscus tear, currently rated as 10 percent disabling.  

2.  Entitlement to an initial compensable rating for scars 
due to arthroscopic surgery of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to May 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The 
veteran testified before the undersigned at a hearing held at 
the RO in January 2003.  

In a rating decision dated in April 2004, the RO denied 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  The 
RO informed the veteran of its decision in an April 2004 
letter and provided notice of his appellate rights.  There is 
no indication in the record before the Board that the veteran 
has filed a notice of disagreement with the April 2004 
decision, and the total rating issue is not before the Board.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant 
to 38 U.S.C. § 7105(a), (d)(1), (3), a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process).  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claims, and 
relevant evidence necessary for an equitable disposition of 
his appeal has been obtained.  

2.  The veteran's degenerative changes of the left knee 
status post arthroscopy for lateral meniscus tear are 
manifested primarily by limitation of motion accompanied by 
increased pain and complaints of instability on use; there 
is, however, no objective evidence of instability, 
subluxation or other functional impairment of the left knee.  

3.  The veteran's scars due to arthroscopic surgery of the 
left knee have not been shown to be tender or painful on 
examination, nor have they been shown to be poorly nourished, 
ulcerated or unstable; they do not cover an area of at least 
144 square inches, nor do they limit function of the left 
knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the left knee status post arthroscopy 
for lateral meniscus tear have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2004).  

2.  The criteria for an initial compensable rating for the 
scars due to arthroscopic surgery of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.14, 4.31, 4.118, 
Diagnostic Codes 7803-7805 (2001 and 2004) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), eliminated the concept 
of a well-grounded claim and redefined the obligations of VA 
with respect to its duties to notify and assist a claimant.  
In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court also clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See id. at 120-23.

In this case, the initial agency of original jurisdiction 
(RO) decision was made in August 2000, which was before the 
VCAA was enacted.  Nevertheless, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.  

In this case, the RO provided appropriate notice relevant to 
the claims decided herein to the veteran in a letter dated in 
November 2003.  This letter advised the veteran as to the 
VCAA and of the requirements for successful increased rating 
claims, setting out the nature of the evidence needed in 
support of the veteran's appeal.  The RO advised the veteran 
that VA would assist him in obtaining records from Federal 
agencies, if properly identified, and, other non-Federal 
records if properly identified and accompanied by the 
requisite release forms.  The RO advised the veteran, 
however, that it was still his responsibility to ensure VA 
received records relevant to his appeal and requested him to 
tell VA about any additional evidence that was available in 
connection with his claims.  The RO provided the veteran with 
contact information and then informed him of the evidence 
already requested pertinent to his appeal.  

Moreover, in a statement of the case and supplemental 
statements of the case, the RO informed the veteran of what 
information was needed to establish entitlement to increased 
evaluations for the disabilities at issue, what evidence had 
been considered, the legal criteria governing his appeal and 
the reasons for the denials.  The veteran was further told 
that he should send to the RO information describing 
additional evidence or the evidence itself.  

While the notice provided to the veteran in November 2003 was 
given after the initial adjudication of the claim, the notice 
was provided by the RO prior to the transfer of the veteran's 
case to the Board, and the content of that notice and duty to 
assist letter, along with the statement of the case and 
supplemental statements of the case, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).  The November 2003 letter satisfies 
the VCAA content-complying notice, after which the case was 
readjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  

Based on the above the Board finds that the veteran has been 
fully advised as to the information needed to support his 
claims and has been given every opportunity to identify or to 
submit such, to include being generally afforded contact 
information in the event he had questions relevant to his 
appeal.  In this case, VA has fulfilled its duty to notify 
the veteran consistent with the VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

The Board notes that VA has also fulfilled its duty to assist 
the veteran under the VCAA and its implementing regulations 
with regard to the claims decided herein.  The RO has 
obtained the veteran's service medical records and the 
medical records identified by the veteran as pertinent to his 
claims.  VA has also afforded the veteran multiple 
examinations pertinent to this appeal.  Such examinations 
reports include note of clinical findings and diagnostic test 
results specific to the rating criteria governing the 
evaluation of the disabilities at issue.  Neither the veteran 
nor his representative has identified any additionally 
available evidence that is pertinent to the appeal.  As such, 
the Board finds that all evidence necessary for an equitable 
resolution of the claims on appeal decided herein has been 
obtained. 

The Board thus finds that in regard to both claims on appeal, 
VA has done everything reasonably possible to notify and 
assist the veteran and that the decision to proceed in 
adjudicating his claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Relevant law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  Ratings for service-connected disabilities are 
determined by comparing the symptoms the veteran is presently 
experiencing with the various criteria set forth in the 
Rating Schedule.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background

Service medical records show that the veteran complained of 
left knee problems in early 1975 and that examination showed 
effusion in the left medial condyle region.  Pain and 
swelling continued over several months, and X-rays in August 
1975 showed degenerative changes.  After a September 1980 VA 
examination, the RO granted service connection for 
degenerative changes and assigned a noncompensable rating.  
In 1985, the veteran was diagnosed as having a lateral 
meniscus tear of the left knee and in July 1985 underwent an 
arthroscopy at a VA medical facility.  The RO granted a 
temporary total rating for convalescence followed by a 
10 percent rating from September 1985, and the 10 percent 
rating has continued since then.  

At a VA examination in March 2000, the veteran reported 
chronic pain in the left knee.  In addition to pain, the 
veteran stated that his left knee was swollen most days.  He 
said that he took 12 Tylenol tablets a day and well as 
Neurontin twice a day for pain in his knees.  The veteran 
stated that he had to walk with a cane on a regular basis 
because any amount of pressure or weight bearing on the left 
leg and knee tended to exacerbate his pain.  The veteran said 
that when he put all of his weight on his left knee, the knee 
gave way as a result of severe pain and he would fall.  The 
veteran gave a history of receiving at least three cortisone 
injections a year as a result of problems with pain in his 
knee, but the veteran reported that his knee felt weaker 
after such an injection.  

On examination, the left knee was swollen compared to the 
right.  The examiner said that the left knee arthroscopy 
scars were nearly nonvisible.  The examiner said that what 
the veteran did have was tenderness on palpation in the 
region in which the veteran stated his scars were located.  
The examiner said there was tenderness in a small region in 
the medial aspect of the left knee, tenderness in a small 
region of the inferior aspect of his knee as well as some 
tenderness in a small region on the lateral aspect of the 
left knee.  The examiner stated that the veteran identified 
these as the regions in which he had the arthroscopic 
procedure.  The examiner emphasized that scarring was not 
really visible.  

At the examination, the veteran could extend his left knee to 
5 degrees and could flex it to 72 degrees.  The examiner 
stated that it should be noted that when doing flexion of the 
left knee, the veteran had pain not only in the knee but also 
in his back and ankles, which the veteran said caused him to 
be unable to continue with flexion of the knee.  The examiner 
commented that there were therefore several factors involved 
in reference to the flexion range of motion of the left knee.  
The examiner said the veteran had no obvious instability of 
any ligaments but it was not possible to fully assess 
instability of the left knee as a result of limitations 
secondary to pain.  The clinical diagnosis was marked 
degenerative joint disease involving both knees with more 
severe disease involving the left knee.  X-rays in March 2000 
showed marked osteoarthritic changes.  

VA outpatient records dated in April 2000 show that the 
veteran complained of unrelenting pain in his lower 
extremities and low back.  Gait analysis showed left 
Trendelenberg, minimally antalgic over the left lower 
extremity.  The veteran was instructed in the use of a TENS 
unit.  In May 2000, the veteran reported decreased pain in 
his low back and knees after TENS treatment.  

VA medical records show that the veteran was treated for 
bilateral deep vein thrombosis of the lower extremities in 
2000.  When seen at a VA medical facility in August 2000, 
there was bilateral lower extremity edema, and the left knee 
was warm, swollen, and tender to palpation.  The assessment 
included deep venous thrombosis and knee pain, chronic.  The 
plan included giving the veteran a short burst of steroids 
for the left knee pain.  In October 2000, the veteran 
reported no improvement in knee pain with steroids; the 
physician stated the steroids would be discontinued and the 
veteran would be treated with supportive care.  In January 
2001, the veteran complained of pain in his knees.  The 
examiner noted that the increased knee pain might be related 
to increased weight.  

VA outpatient records dated in April 2001 show continuing 
complaints of bilateral knee pain.  When seen in May 2001 
with complaints of worsening chronic low back pain, the 
assessment after examination and review of records was low 
back pain and increasing leg weakness from spinal stenosis.  
In September 2001, the plan was to refer the veteran to the 
pain clinic and for back surgery.  

At a VA examination in October 2001, the veteran complained 
that his left knee bothered him on a daily basis.  The 
examiner noted that the veteran had back complaints that were 
overwhelming and that the veteran's knee pain was affected by 
his inability to function normally with regard to his back.  
The veteran reported that that he took pain medications, 
including Tylenol #4, mainly for his back but also for his 
knee.  The veteran stated that since his arthroscopic surgery 
he had had some tenderness along the lateral portion of the 
left knee.  The examiner said the veteran had an antalgic and 
slow gait, but there was no specific limping associated with 
the left knee.  There was tenderness to palpation along the 
lateral portion of the knee.  On range of motion testing, 
there was pain on motion from 0 to 120 degrees, and then the 
veteran complained of too much discomfort to continue.  The 
examiner said that drawer sign and collaterals appeared to be 
negative.  The impression was:  status post arthroscopy with 
scars with cosmetic effect and nontenderness of these scars 
to palpation on examination; history of degenerative 
arthritis of the knee, contributed significantly to by 
veteran's weight; and history of back pain and upcoming back 
surgery obscuring ability to evaluate the knee.  Color 
photographs of the left knee show very faint scars.  

At the January 2003 hearing, the veteran testified that 
because of his left knee disability he was unable to kneel or 
run and had difficulty getting in and out of vehicles as well 
as difficulty sitting and rising from a chair.  He also 
testified that he used a walker or a cane to get around.   He 
testified that he did not believe that he could walk more 
than about 80 feet and that his knee burned and ached even 
when he walked from one room to the next.  He also testified 
that his knee popped and that it became swollen and was 
painful all the time.  The veteran testified that his doctor 
had said he would need a knee replacement.  In addition, the 
veteran testified that he felt burning pain and pain like 
sharp needles across the front of his knee and on the left 
side, which he said were the locations of his surgery scars.  

VA outpatient records show that X-rays of the left knee were 
taken in June 2003, and at that time it was noted that the 
veteran had a history of his left knee giving out.  The 
impression of the radiologist was severe tricomparmental 
degenerative changes of the left knee with a possible small 
joint body.  

In October 2003, the veteran underwent a VA magnetic 
resonance imaging (MRI) study of the left knee at which time 
it was noted that the veteran had a moderate degree of 
osteoarthritic change of the left knee and possibly an 
internal derangement of the knee accounting for his rather 
acute pain. It was also noted that the veteran had a history 
of deep venous thrombosis and that pain in his lower 
extremities was likely secondary to poor circulation.  The 
impression on reading the MRI was: Grade II degenerative 
change of the posterior horn of the medial meniscus; complex 
tear versus postoperative findings involving the lateral 
meniscus; small joint effusion with degenerative changes 
greatest in the lateral compartment to include cartilaginous 
defects; and cystic-appearing lesion centered between the 
popliteus muscular tendinous junction and popliteal vessels.

At a December 2003 VA prosthetics consultation, adjustments 
were made to the veteran's left knee brace.  When the veteran 
was seen at an outpatient clinic in February 2004, his 
complaints included knee pain.  He reported that he had had 
two falls in the past month, once when his left knee gave 
way.  He said that walked with a cane or used a walker all 
the time.  He was seen at in a VA orthopedic clinic in March 
2004 for follow-up on the October 2003 MRI study of the left 
knee.  The examiner at the orthopedic clinic noted that the 
veteran's knee did not lock up nor was it particularly 
unstable.  He said the veteran was primarily unstable 
ambulating because his bilateral lower extremities were weak 
and became weaker with progressive exercise and ambulation.  
Physical examination was consistent with lumbar stenosis.  
Examination of the knees revealed crepitus, bilaterally.  It 
was noted that X-rays had shown tricomparmental arthritis.  
The plan was to get an MRI study to confirm or rule out 
lumbar stenosis.  The examiner said that it would be 
appropriate to consider the veteran for total knee 
arthroplasty after resolution of issues concerning lumbar 
stenosis and the veteran's deep venous thrombosis.  

Analysis

Entitlement to an increased rating for degenerative changes 
of the left knee status post arthroscopy for lateral meniscus 
tear

When making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Nonetheless, where, as here, the veteran is requesting a 
higher rating for an already established service-connected 
disability, and not appealing the rating initially assigned 
just after establishing his entitlement to service 
connection, his current level of functional impairment is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Codes 
5260 and 5261 with respect to a knee).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under Diagnostic Code 5260, a noncompensable, i.e., 0 percent 
rating is warranted if flexion is limited to no more than 60 
degrees; a 10 percent rating requires flexion limited to no 
more than 45 degrees, a 20 percent rating to no more than 30 
degrees, and a 30 percent rating to no more than 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating of 0 
percent is warranted if extension is limited to no more than 
5 degrees; a 10 percent rating requires extension limited to 
no more than 10 degrees, a 20 percent rating to no more 
than 15 degrees, a 30 percent rating to no more than 20 
degrees, a 40 percent rating to no more than 30 degrees, and 
a 50 percent rating to no more than 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Normal range of motion is from 0 degrees extension to 140 
degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2004).  

Even when the limitation of motion of the specific joints 
involved is noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is for application, nonetheless, 
for each such major joint or group of minor joints affected 
by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45.  

When determining the severity of musculoskeletal disabilities 
that are at least partly rated on the basis of range of 
motion, VA must consider the extent the veteran may have 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated.  This 
additional functional impairment, for example, may be due to 
the extent of his pain or painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms may "flare up," such as during prolonged use, 
assuming these factors are not already contemplated in the 
governing rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
see DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, 
warrants a 10 percent rating where there is slight impairment 
of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Moderate impairment warrants a 20 percent rating, and severe 
impairment warrants a 30 percent rating.  Id.

Review of the evidence shows that the veteran's service-
connected left knee disability is manifested primarily by 
arthritis with limitation of motion accompanied by complaints 
of increased pain and complaints of swelling and instability 
on use.  The Board notes that the VA General Counsel has 
recently held that separate ratings may be assigned under 
Diagnostic Codes 5260 and 5261 for limitation of flexion and 
limitation of extension, respectively.  VAOPGCPREC 9-2004.  
That holding does not benefit the veteran in this case.  In 
this regard, VA examinations have shown restriction of left 
knee motion, with one examination showing extension limited 
to 5 degrees and flexion limited to 72 degrees, while at a 
more recent examination there was motion from 0 degrees 
extension to 120 degrees of flexion.  These ranges are 
certainly less than normal knee motion, which ranges from 
extension to 0 degrees and flexion to 140 degrees.  The 
extent of limitation of motion shown here does not, however, 
warrant a compensable rating under Diagnostic Code 5260, 
which requires that flexion be limited to 45 degrees for a 
10 percent rating, nor is it compensable under Diagnostic 
Code 5261, which requires that extension be limited 
to 10 degrees for a 10 percent rating.  

Although the limitation of motion of the left knee is 
noncompensable, the currently assigned 10 percent rating is 
supported by the fact that degenerative arthritis has been 
established by X-ray findings and impairment has been 
objectively confirmed by evidence of painful motion.  This 
warrants a 10 percent rating under Diagnostic Code 5003.  

The Board notes that painful motion of the left knee, which 
by itself warrants a 10 percent rating, was most recently 
shown at the October 2001 examination when there was 
extension to 0 degrees but there was painful motion from 
0 degrees to 120 degrees of flexion, beyond which motion was 
limited by pain.  At that time, and other times, examiners 
have noted the veteran's nonservice-connected lumbar stenosis 
with pain to the lower extremities to be a factor in 
evaluating the veteran's left knee.  The Board is, however, 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  As the examiners in this case have not 
explicitly differentiated pain solely attributable to the 
lumbar stenosis from that attributable to the service-
connected left knee disability, the Board will attribute the 
painful motion of the left lower extremity to his service-
connected left knee disability.  

The Board notes, however, that examiners have specifically 
associated weakness and swelling of the veteran's lower 
extremities with lumbar stenosis and deep venous thrombosis, 
and neither of these disabilities is service connected.  
These symptoms may not, therefore, be considered in the 
veteran's left knee increased rating claim.  38 C.F.R. § 4.14 
(use of manifestations not resulting from service-connected 
disability should be avoided in establishing service-
connected evaluation).  

Even with consideration of the veteran's left knee pain, 
including the tenderness on palpation of the left knee shown 
on clinical examination as well the veteran's reports of pain 
associated with overuse such as getting in and out of 
vehicles, rising from a seated position or walking even a 
short distance, the Board concludes that an evaluation in 
excess of 10 percent is not assignable under 38 C.F.R. 
§§ 4.40, 4.45, as interpreted in DeLuca, 8 Vet. App. at 202.  
This is because, in the Board's judgment, the extent of the 
pain and its functional effect has not been shown to be 
equivalent to flexion of the knee limited to no more than 
30 degrees, which would warrant a 20 percent rating under 
Diagnostic Code 5260, nor has the extent of the pain and its 
functional effect been shown to be equivalent to extension of 
the knee limited to 15 degrees, which would warrant a 
20 percent rating under Diagnostic Code 5261.  

The Board notes that the VA General Counsel has issued two 
opinions pertinent to claims of entitlement to higher 
evaluations for knee disabilities.  These opinions reflect 
that a veteran who has X-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes 5003 and 5257 provided additional disability 
is shown.  VAOPGCPREC 23-97; VAOGCPREC 9-98. Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261. 9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

In this case, because the veteran does not have any 
documented, objective clinical evidence of instability or 
laxity in his left knee, there is no basis for an additional 
separate rating under Diagnostic Code 5257, which, as 
outlined earlier, pertains to impairment associated with 
symptoms such as subluxation or lateral instability.  At no 
time has an examiner found instability or laxity, and 
examiners have associated swelling and weakness of the lower 
extremities with the veteran's nonservice-connected deep 
venous thrombosis and lumbar stenosis.  See VAOPGCPREC 23-97 
(a veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability).  

In summary, the criteria for a higher rating based on 
limitation of motion are not met.  The 10 percent rating that 
has been assigned appropriately compensates the veteran for 
left knee pain and limitation of motion. The Board finds, 
therefore, that the criteria for a higher rating are not met, 
and that the preponderance of the evidence is against the 
claim of entitlement to an increased rating for degenerative 
changes of the left knee status post arthroscopy for lateral 
meniscus tear.  The benefit sought on appeal is accordingly 
denied.  


Entitlement to an initial compensable rating for scars due to 
arthroscopic surgery of the left knee

The next issue to be considered is entitlement to a 
compensable rating for scars due to arthroscopic surgery of 
the left knee.  The RO has granted service connection and 
assigned a noncompensable rating for scars due to 
arthroscopic surgery of the left knee effective in November 
1999, and the veteran contends that those scars are tender 
and painful, thereby warranting a compensable rating.  

Scars are evaluated pursuant to criteria found at 38 C.F.R. 
§ 4.118.  Under the rating criteria in effect prior to August 
30, 2002, Diagnostic Code 7803 provided a 10 percent 
evaluation for superficial, poorly nourished scars with 
repeated ulceration.  Diagnostic Code 7804 provided a 10 
percent disability rating for a tender and painful 
superficial scar.  A scar could also be rated on limitation 
of the part affected under Diagnostic Code 7805.  38 C.F.R. 
§ 4.118 (2001).  

The Board notes that the rating criteria for evaluating skin 
disorders were revised, effective August 30, 2002.  See 67 
Fed. Reg. 49,590 (July 31, 2002) (codified as amended at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7833 (2004)).  Where a 
law or regulation changes after a claim is filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In a precedent opinion, the VA General 
Counsel, held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, the Board must determine whether the 
intervening change is more favorable to the veteran, and, if 
the amendment is more favorable, apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change.  In addition, the Board must apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000.  

The revisions to Diagnostic Codes 7803, 7804, and 7805 are 
not substantive as much as they are clarifying.  For example, 
revised Diagnostic Code 7803 describes scars that are 
unstable, rather than repeatedly ulcerated.  Such scars are 
those where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Diagnostic Code 7804 is 
still for painful superficial scars, and Diagnostic Code 7805 
is still for scars causing limitation of function.  A Note 
following Diagnostic Code 7804 clarifies that a superficial 
scar is one that is not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 (2004).  

Diagnostic Codes 7801 and 7802, as in effect prior to August 
30, 2002, were applicable only to burn scars.  Effective 
August 30, 2002, these Codes were revised to eliminate this 
requirement.  

Under the revised Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 
20 percent rating is warranted when the area or areas exceeds 
12 square inches (77 sq. cm.).  A 30 percent rating requires 
an area or areas exceeding 72 square inches (465 sq. cm.), 
while a 40 percent rating requires an area or areas exceeding 
144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004).  

Under the revised Diagnostic Code 7802, scars, other than of 
the head, face or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating when the 
scars cover an area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2004).  

In short, the revisions to the criteria for evaluating scars 
made little or no substantive change to Diagnostic Codes 
7803-7805 and added two new potentially applicable diagnostic 
codes that utilize objective criteria for evaluating the 
veteran's service-connected disability.  As such, the veteran 
will not be prejudiced by the Board's decision to proceed 
with adjudication of this claim.  See Bernard v. Brown, 4 
Vet.  App. 384 (1993).

The Board finds that the veteran does not meet or nearly 
approximate the criteria necessary for an initial compensable 
rating for his service-connected post-surgical arthroscopy 
scars.  In this case, examiners have described the post-
surgical scars on the veteran's left knee as nearly 
nonvisible, and color photographs of the veteran's left knee 
show only very faint scars.  At no time have they been 
described as ulcerating or unstable, and the veteran has not 
contended otherwise, precluding application of the prior or 
revised Diagnostic Code 7803.  

Examiners have found the scars to be nontender, and there is 
no objective evidence that the scars are tender and painful.  
In this regard, the Board notes that the examiner at the 
October 2001 examination said the left knee scars were 
nontender on palpation.  While the examiner at the March 2000 
examination said there was tenderness to palpation in the 
medial, inferior and lateral aspect of the left knee, the 
regions identified by the veteran as the location of the 
arthroscopic procedure, the examiner at that examination 
emphasized that scarring was not really visible.  Further, 
that tenderness on examination has been specifically noted as 
a factor in evaluating the service-connected degenerative 
changes of the left knee status post arthroscopy for lateral 
meniscus tear.  

The Board recognizes that except as otherwise provided in the 
Rating Schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 
4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
Court has, however, interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that the Rating Schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
In Esteban, the Court found that the critical element was 
that none of the symptomatology for any of the conditions was 
duplicative of, or overlapping with, the symptomatology of 
the other conditions.  As applicable here, this principle 
means that the left knee tenderness, which was a factor in 
rating the musculoskeletal disability, is not for 
consideration in evaluating the severity of the post-
operative arthroscopy scars.  Consequently, the criteria for 
a compensable rating under Diagnostic Code 7804 are not met.

Diagnostic Codes 7801, 7802, and 7805, are not applicable in 
this case as there is no indications that the scars, which 
are at best barely visible, may be found to be deep, nor do 
they approach an area of at least 6 square inches (39 square 
centimeters).  Further, no examiner has attributed limitation 
of function to the scars.  Moreover, the separate and 
distinct orthopedic disability of the left knee is evaluated 
based upon painful or limited motion, and limitation of 
motion of the right knee is not for consideration in 
evaluating the scar.  38 C.F.R. § 4.14; Esteban, at 261.  

The Board is left with the veteran's contention that he 
should be awarded a compensable rating for his arthroscopy 
scars.  In this regard, only independent medical evidence may 
be considered to support Board findings.  The Board is not 
free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, nothing on in the record shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

As the issue concerns the initial evaluation for the 
veteran's arthroscopy scars as a separately rated disability, 
in compliance with Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has reviewed the record with consideration 
of the possibility of staged ratings during the appeal period 
from the effective date of the assignment of the separate 
evaluation in November 1999.  Having done this, the Board 
fins no basis for the award of a compensable rating for the 
post-operative arthroscopy scars at any time. This is because 
the Board finds that that the level of disability has been no 
more than minimal at any time throughout the appeal period 
and cannot be found to support a rating in excess of the 
current noncompensable rating.  

For the reasons stated above, the Board finds that there are 
no distinctive periods where the veteran met or nearly 
approximated the criteria for a compensable rating under 
either the "old" or the "new" versions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805.  As such, the preponderance of 
the evidence is against the claim, and it must be denied.  


ORDER

An increased rating for degenerative changes of the left knee 
status post arthroscopy for lateral meniscus tear is denied.  

An initial compensable rating for scars due to arthroscopic 
surgery of the left knee is denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



